COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-13-00186-CV


Cactus Well Service, Inc.                 §    From the 43rd District Court

                                          §    of Parker County (CV07-2700)
v.
                                          §    November 20, 2014

Energico Production, Inc.                 §    Opinion by Justice Gabriel

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed.     We render a take-nothing judgment on Energico

Production, Inc.’s claims and render a judgment in favor of Cactus Well Service,

Inc. on its breach-of-contract counterclaim.

      It is further ordered that Energico Production, Inc. shall bear the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel